Citation Nr: 1120051	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  07-24 632	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a lower back condition.

3.  Entitlement to service connection for a left knee condition.

4.  Entitlement to a compensable rating for a right wrist condition.

5.  Entitlement to an increased rating for right knee strain, currently rated as 10 percent disabling.

6.  Entitlement to an increased rating for seizure disorder, currently rated as 10 percent disabling.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for a throat condition.

9.  Entitlement to service connection for residuals of an anthrax reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, and January 2006, March 2007, and March 2010 rating decisions by the VARO in Roanoke, Virginia.  The Veteran testified at a May 2010 hearing held sitting at the VARO in Winston-Salem, North Carolina, a transcript of which is associated with the claims file.

The issues of entitlement to service connection for headaches, entitlement to service connection for a lower back condition, and entitlement to service connection for a left knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  At her May 2010 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that she wished to withdraw the issues of entitlement to a compensable rating for a right wrist condition, entitlement to an increased rating for right knee strain, entitlement to service connection for bilateral hearing loss, entitlement to service connection for a throat condition, and entitlement to service connection for residuals of an anthrax reaction.

2.  In August 2008 written correspondence, the Veteran indicated that she wished to withdraw the issue of entitlement to an increased rating for seizure disorder.


CONCLUSION OF LAW

The criteria for the withdrawal of the issues of entitlement to a compensable rating for a right wrist condition, entitlement to an increased rating for right knee strain, entitlement to an increased rating for seizure disorder, entitlement to service connection for bilateral hearing loss, entitlement to service connection for a throat condition, and entitlement to service connection for residuals of an anthrax reaction have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran perfected an appeal as to the issues of entitlement to a compensable rating for a right wrist condition, entitlement to an increased rating for right knee strain, entitlement to an increased rating for seizure disorder, entitlement to service connection for bilateral hearing loss, entitlement to service connection for a throat condition, and entitlement to service connection for residuals of an anthrax reaction, in her July 2007 substantive appeal.  However, in May 2008 correspondence, the Veteran indicated her desire to withdraw her appeal as to the issue of entitlement to an increased rating for seizure disorder.  Similarly, at her May 2010 Board hearing, her representative stated that the Veteran wished to withdraw her claims with respect to the remaining issues noted in this paragraph.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (1).

The Veteran requested withdrawal of the issues of entitlement to a compensable rating for a right wrist condition, entitlement to an increased rating for right knee strain, entitlement to an increased rating for seizure disorder, entitlement to service connection for bilateral hearing loss, entitlement to service connection for a throat condition, and entitlement to service connection for residuals of an anthrax reaction, in August 2008 correspondence and at her May 2010 Board hearing, thus satisfying the pertinent criteria.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  As the Board consequently does not have jurisdiction to review the appeal with respect to those issues, they are dismissed.


ORDER

The issues of entitlement to a compensable rating for a right wrist condition, entitlement to an increased rating for right knee strain, entitlement to an increased rating for seizure disorder, entitlement to service connection for bilateral hearing loss, entitlement to service connection for a throat condition, and entitlement to service connection for residuals of an anthrax reaction, are dismissed.


REMAND

Review of the Veteran's service treatment records note that she reported experiencing headaches in June 1999 and October 1999.  In the first instance, they were found to be related to an allergy or cold; in the second, they were found to have occurred after an episode of her service-connected seizure disorder.  While a January 2003 private treatment record indicated the Veteran's denial of a history of severe or frequent headaches, and the September 2003 service separation examination was devoid of subjective or objective notations of headaches, the Veteran testified at her May 2010 Board hearing, the Veteran testified that her headaches began in 1999, during service, and currently occurred twice a month.  However, while the headaches that occurred in service were usually associated with seizures, the headaches now occurred on their own.  

There is clearly evidence of headaches in service, and the Veteran's lay testimony that she currently experiences headaches.  However, a medical opinion is needed to determine if the currently reported headaches are related to those that the Veteran experienced in service, especially in light of the fact that the headaches in service occurred in conjunction with seizure episodes, and now occur independent of them.  Thus, VA's duty to assist is thus triggered; a VA examination is thus required.  McLendon v. Nicholson, 20 Vet. App. 79, 81(2006).

Similarly, the Veteran's service treatment records clearly indicate multiple back injuries and reports of back pain during service; at the August 2003 subjective report of medical history, she reported a history of recurrent back pain or bay back problem.  Subsequent to service, VA and private outpatient treatment records dated beginning in January 2006 show treatment for low back pain.  A June 2006 x-ray showed no abnormal findings except for spina bifida at S1; a January 2009 private magnetic resonant imaging test (MRI) showed degenerative disc disease at L4-L5 and L5-S1, with a small annual tear centrally at L4-L5.  At her May 2010 Board hearing, the Veteran explained that a lack of health insurance precluded medical treatment for her back disability between her separation from service and late 2005.

Two medical opinions with respect to the Veteran's back disability exist.  In August 2006, a private physician indicated that while the Veteran's x-rays showed spina bifida and degenerative changes in the lumbar spine, and she had some muscle spasm and soreness, he saw "nothing that would make this service connected that I am aware of."  A similarly vague December 2008 statement from the Veteran's private physician noted that her sacroiliac complaints had no relevance to her spina bifida occulta.  

These opinions do not adequately address the Veteran's situation because they do not address whether the spina bifida occulta is a congenital condition that existed at the time of the Veteran's service entrance.  Further, while the December 2008 opinion indicates that the spina bifida occulta and degenerative changes were separate disabilities, it does not address whether the second disability is related to her military service, either as having separately developed, or as being a disability superimposed on the congenital spina bifida occulta.  For this reason, a VA examination is required.

Further, at her May 2010 Board hearing, the Veteran testified that she had an x-ray at a private facility in 2001 near her duty location at that time (Fort Detrick, Maryland).  Review of the claims file does not reveal that this x-ray is of record.  After obtaining from the Veteran both the name of the facility at which the x-ray was taken and her authorization to obtain the x-ray report, such records should be requested from the private facility.

Finally, left knee injuries and complaints of pain are noted in September 1998, September 1999, March 2001, and July 2002 service treatment records, which contain diagnoses of overuse syndrome, patellofemoral pain syndrome, medial lateral compartment ligamentous strain, and retropatellar pain syndrome of the left knee.  At the August 2003 subjective report of medical history, the Veteran reported knee trouble, but the examiner indicated that this referenced the right knee.  At the September 2003 service separation examination, a right knee disorder was found on examination, but a left knee disorder was not noted.  The Veteran testified at her May 2010 Board hearing as to her belief that her military physician's focus was on her right knee because the pain there was constant, as opposed to intermittent in the left knee, but that both knees had hurt beginning early in her military service and continuing through the present time.  Because there are both inservice knee diagnoses and current complaints of knee pain, a VA examination is required to determine the relationship between the two.  

Accordingly, the issues of entitlement to service connection for headaches, entitlement to service connection for a lower back condition, and entitlement to service connection for a left knee condition are remanded for the following actions:

1.  Contact the Veteran and ask to her identify the name of the private facility near Fort Detrick, Maryland, where she had an x-ray taken of her spine in 2001, during service.  Ask her if she is willing to provide those records or to provide authorization such that the RO may obtain them.  Based on the Veteran's response, attempt to procure copies of all identified records; if the records are obtained, associate them with the claims file.

Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain any of these records, the RO is unable to secure same, notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  Provide a reasonable amount of time in which the Veteran and her representative may respond.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of her headaches.  The claims folder and a copy of this Remand must be made available to and reviewed by the physician in conjunction with the examination.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  After such review and examination, the VA examiner should state whether it is at least as likely as not (i.e., at least a 50% probability) that the Veteran's headaches are related to her military service.  The examiner should also comment as to the relationship, if any, between her postservice headaches and her service-connected seizure disorder.  A complete rationale should be provided for any opinion offered.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of her back disorder(s).  A copy of this Remand and the entire claims file must be made available to and reviewed the VA examiner.  Pertinent documents should be reviewed, including service treatment records, VA and private treatments records, and the Veteran's statements.  The examiner should conduct a complete history and diagnose any disorders found on examination.  The examiner should offer an opinion as to whether the Veteran's documented spina bifida occulta constitutes a congenital disorder, and whether it is at least as likely as not (i.e. a 50 percent probability or more) that any current back disorder is etiologically related to the Veteran's military service, to include if it constitutes a disability that developed independent of the spina bifida occulta, or if it constitutes a disability superimposed thereon.  All necessary diagnostic testing should be conducted and commented upon by the examiner.  All opinions should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinion is based.

4.  Schedule the Veteran for a VA examination to determine the etiology of any left knee disorder found.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests, including radiographic studies, deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  Following a review of the service and postservice medical records, the examiner must state whether it is at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed left knee disorder is related to the Veteran's military service.  A complete rationale for all opinions must be provided.

5.  Notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

6.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


